MARY'S OPINION HEADING                                           



 NO. 12-02-00068-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

§
		APPEAL FROM THE 7TH

IN THE INTEREST OF
M.W., A CHILD,§
		JUDICIAL DISTRICT COURT OF


§
		SMITH COUNTY, TEXAS
 
PER CURIAM
	This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  Tex. R. App. P. 42.3(c).  On January 7, 2002, Appellant filed a premature notice of
appeal which failed to contain the information required by Rule 25.1 (e), i.e., a certificate of service
showing service on all parties to the trial court's judgment. (1)  Thus, Appellant was notified, pursuant
to Tex. R. App. P. 37.1, that the notice of appeal was defective for failure to comply with Rule
25.1(e).  Appellant was further notified that unless she filed a proper notice of appeal on or before
April 1, 2002, the appeal would be referred to the court for dismissal.  Tex. R. App. P. 42.3.   
	As of April 8, 2002, Appellant has failed, after notice, to correct her defective notice of
appeal.  Accordingly, the appeal is dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  Tex. R. App. P. 42.3(c).
Opinion delivered April 12, 2002.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.


(DO NOT PUBLISH)
1.  The judgment in the instant case was signed on February 21, 2002.